                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



 TIMOTHY GRADY BEACH,                               )
                                                    )
          Movant,                                   )
                                                    )
 v.                                                 )         Case No. 3:16-cv-01160
                                                    )         Judge Aleta A. Trauger
 UNITED STATES OF AMERICA,                          )
                                                    )
          Respondent.                               )


                                               ORDER

         Before the court is Timothy Beach’s Motion to Vacate, Set Aside, or Correct Sentence in

Accordance with 28 U.S.C. § 2255 (Doc. No. 1), seeking to vacate the sentence entered upon his

2008 criminal conviction in United States v. Beach, No. 3:07-cr-00029 (M.D. Tenn. April 9

2008).

         For the reasons explained in the accompanying Memorandum, the court finds that Beach

is not entitled to relief. The motion is DENIED, and this matter is DISMISSED.

         The court DENIES a certificate of appealability, but the movant may seek a certificate of

appealability directly from the Sixth Circuit Court of Appeals. Fed. R. App. P. 22(b)(1).

         It is so ORDERED.

         This is the final Order in this case. The Clerk shall enter judgment. Fed. R. Civ. P. 58.




                                                   ____________________________________
                                                   ALETA A. TRAUGER
                                                   United States District Judge
